Title: Thomas Jefferson to Joseph Cabell Breckinridge, 12 June 1815
From: Jefferson, Thomas
To: Breckinridge, Joseph Cabell


          Sir  Monticello June. 12. 15.
          Your favor of May 14. has been duly recieved, and I should willingly contribute to the biography of your estimable father whatever my short acquaintance with him, and still shorter memory would enable me to do. but of historical fact this would be little, and of testimony to his merit only what is known to all who knew him. our acquaintance first arose after my return from Europe. he was so kind as to favor me with a visit and during it’s short continuance I had opportunity sufficient to discern the enlarged scope of his mind, the stores of information laid up in it, and the moral direction given to both. his subsequent appointment to Congress renewed my opportunities of estimating his character. he became one of our most valuable bulwarks in stemming the tide which then set so strongly against the republican principles of our government, and labored in it with the zeal and abilities for which he was distinguished. the sense I entertained of his high qualifications and merit was sufficiently proved afterwards by my calling him to our aid in the Cabinet of the government, and confiding to him the important office of Attorney General of the United States; and his death left a chasm in our councils which we sensibly felt and sincerely lamented. in saying this I say no more than was generally known to all, and if my testimony added to theirs can strengthen in any degree the establishment of a characted character which deserved so well of his country, I give it with pleasure, and in the spirit of the sincere affection I bore him. be so good as, with it, to accept the assurance of my high regard & consideration for his family & for yourself.
          Th: Jefferson
        